DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
-----------------------------------------------------------------------------------------------------
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (US PG Pub. No. 2017/0082887). 
Regarding Claim 9, Kubota discloses, at least in figure 10A, . A liquid crystal (LC) assembly (24 is an LC layer¶ [0088]), comprising: a first curved glass layer; a second curved glass layer (¶ [0619] discloses that it may be used in an auto windshield which is curved); and a film-based, flexible (it has to be flexible to go in a curved windshield, also see ¶ [0292]}  LC stack structure (fig. 10A, ¶ [0222]} between the first curved glass layer and the second curved glass layer (auto windshield), the film-based, flexible LC stack structure comprising twisted nematic (TN) liquid crystals (¶ [0334]}, wherein the film-based, flexible LC stack structure is configured to provide both a display operation (¶ [0218], hybrid, element 90 (¶ [0222]) is the display (OLED,¶ [0218]}  for displaying content to one or more user (it is a display) and a dimming operation for reducing a transmittance level of light passing through the LC assembly (¶ [0340]}.  
Regarding Claim 10, Kubota discloses, at least in figure 10A, wherein the film-based, flexible LC stack structure comprises a plurality (each pixel has one) of controllable segments (70a and 70b are both TFT’s (¶ [0223]), wherein a dimming state of each controllable segment is individually controllable (one connects to the LC portion and one to the light emitting portion, either would, therefore, be individually controllable as to the dimming state,13  
------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US PG Pub. No. 2020/0235332) in view of Knafou et al (US PG Pub. No. 2008/0231934).
Regarding Claim 1, Kobayashi discloses, at least in figure 2: a liquid crystal (LC) assembly (element 42 is an LC layer (¶ [0056], line 18) comprising: a first glass layer (10, ¶ [0056], line 2); a second glass layer (20, ¶ [0056], line 15); and a film-based, flexible ( LC stack structure (30A/30B) between the first curved glass layer (10) and the second curved glass layer (20), the film-based, flexible LC stack structure comprising Guest-Host (GH) liquid crystals (¶ [0078], line 5), wherein the film-based, flexible LC stack structure is configured to provide both a display operation (30a is an OLED, ¶ [0055], line 2) for displaying content to one or more user (this is the function of an OLED) and a dimming operation for reducing a transmittance level of light passing through the LC assembly (¶ [0078], passes light “in accordance with the voltage”,( [0078]. lines 5-9).
Kobayashi fails to disclose that the substrates are curved glass
However, Kobayashi does disclose in paragraph [0115] that the device is suitable for severe conditions such in an automobile (which has curved windshields)..
Knafou in paragraph [0015] teaches variable light transmission thru an automobile window (or windshield, ¶ [0007], which is curved) using an LCD and an OLED (and a combination thereof, last line).Paragraph [0020] discloses glass as the material.
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to use the device which Kobayashi discloses is suitable for an automobile use and place it between the curved glass plates of an automobile windshield, as taught by Knafou, since it comprises combining prior art elements according to known methods to yield predictable results (MPEP 2143 lA).
Regarding Claim 2, Kobayashi discloses: wherein the film-based, flexible LC stack structure comprises a plurality of controllable segments (13, ¶ [0056], pixels each with a TFT), wherein a dimming state of each controllable segment is individually controllable. (Paragraph [0011], since each pixel has its own TFT, it is individually controllable).
Examiner Note: Please note that Kubota could be used as the secondary reference in place of Knafou since he also teaches the auto windshield.
 Furthermore, Kubota could be the primary reference with Kobayashi teaching guest-host LC.
Chu (US PG Pub. No. 2019/0118624), listed on PTO-892 form,  discloses an individually dimmable light shielding device for an automobile and is provided only for information purposes
-----------------------------------------------------------------------------------------------------

Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 3 and 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 3 and 11, and specifically comprising the limitation of “a background segment configured to provide the dimming operation; and a plurality of pixel segments configured to provide the display operation by operating a first subset of the plurality of pixel segments in a different dimming state than the background segment” including the remaining limitations.  
	Claims 4-8 and 12-16 are allowable, at least, because of their dependencies on claims 3 and 11, respectively..

---------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875